DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 12/1/2021 are as follows: 
Claims 2-8, 17-19, 21, 25, 26, and 29 are cancelled by the applicant;
Claims 30-33 are newly added;
Claims 1, 9-16, 20, 22-24, 27-28, and 30-33 are pending;
Claims 9, 13-16, 20, and 24 are withdrawn from further consideration;
Claims 1, 10-12, 22, 23, 27, 28, and 30-33 are being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the rotating component" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 22, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuya (US2010/0205959A1, as previously cited) in view of England (US2010/0147254A1, as previously cited).
Re Claim 1. Kasuya teaches a work vehicle (Paragraph 1 teaches use in a vehicle), comprising: 
two phase oil cooling system (2) (Coolant circuit 6 passes through an internal combustion engine, which comprises oil) comprising:
a condenser (16) configured to cool a refrigerant from vapor form to liquid form (Figure 1; Paragraphs 36, 38); 
an evaporator (10) configured to exchange heat between a first fluid (i.e. coolant) of the work vehicle and the refrigerant, thereby heating the refrigerant from liquid form to vapor form (Figure 1; Paragraph 33-36); 
a refrigerant path (9) comprising a first refrigerant path thermally coupling the condenser to the evaporator and a second refrigerant path thermally coupling the evaporator to the condenser, the refrigerant configured to flow through the refrigerant path (Figure 1; Paragraphs 36-39); and 
a pump (18) positioned in the first refrigerant path for pumping the refrigerant from the condenser to the evaporator, such that the evaporator is downstream of the pump and the condenser is downstream of the evaporator (Figure 1; Paragraphs 36-39); and
a heat exchanger (4) configured to exchange heat between the first fluid (i.e. coolant) and an oil of a rotating component of the work vehicle (4 is an internal combustion engine that comprises oil and rotating components) (Figure 1; Paragraphs 32-33; The coolant circuit 6 comprises coolant channels 7 that flow through the internal combustion engine 4 to exchange heat with the internal combustion engine.  The oil contained within the internal combustion engine would also exchange heat with the coolant circulating through the internal combustion engine);
wherein the rotating component is one of an axle, e-machine, hydraulic pump, and motor (Figure 1; 4 is an internal combustion engine that is considered a motor, wherein the engine comprises oil and rotating components; Paragraph 32);
wherein the refrigerant from the evaporator (10) to the condenser (16) in the second refrigerant path is entirely received by the condenser (Figure 1; The refrigeration cycle is a closed loop, wherein all of the refrigerant from the evaporator passes through the condenser; Paragraphs 36-39).
Kasuya fails to specifically teach the heat exchanger is submerged in the oil of the rotating component.
However, England teaches an engine (102; equivalent to the “rotating component”) comprises an oil cooler (104, 200), wherein the oil cooler is a heat exchanger submerged in the oil (208) of the rotating component (Figures 1-4; Pargraphs 12-14).  England teaches the benefit of the internal submerged heat exchanger is “that it requires no external oil lines and decreases the package size and complexity of the overall engine system” and “Decreasing external pressurized oil lines and the fittings necessary decreases the chance for oil leaks, which can be an environmental hazard and cause damage to the engine” (Paragraph 14).
Therefore, in view of England’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the heat exchanger submerged in the oil of the rotating component in order to reduce the chance of oil leaks and decrease the package size of the cooling system (England Paragraph 14).

Re Claim 22. Kasuya teaches the first fluid is a coolant (Paragraph 33-34), the evaporator is positioned outside the rotating component (Figure 1), the first fluid is in fluid communication with the evaporator and the heat exchanger via an antifreeze path (7) which couples the evaporator to the heat exchanger (Figure 1; Paragraphs 33-39).   While Kasuya teaches the first fluid is a coolant, Kasuya fails to specifically recite antifreeze.  However, examiner takes Official Notice that the use of antifreeze in coolant circuits of vehicles is well-known and documented in the art, wherein one of ordinary skill in the art would recognize the advantages of using antifreeze in a coolant circuit.  The examiner’s assertion of Official Notice of common knowledge or well-known in the art statement is taken to be admitted prior art because the applicant has failed to traverse the examiner’s previous assertion of official notice (See MPEP 2144.03(c)).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select antifreeze in the coolant circuit to prevent freezing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.  

Re Claim 23. Kasuya teaches an antifreeze pump (12) positioned in the antifreeze paths and configured to pump the antifreeze to the evaporator, such that the heat exchanger is downstream the evaporator and antifreeze pump (12) is upstream the evaporator based on a flow direction of the antifreeze in the antifreeze path (Figure 1; Paragraph 33; Circuit 7 is a closed loop, wherein any component can be considered downstream of another component). 

Re Claim 30. Kasuya teaches the rotating component is the motor as recited in claim 1 (Figure 1; Paragraph 32). Examiner notes that the limitations of claim 30 are not required by the claims, as claim 30 is directly related to an alternative and optional feature of claim 1. Since the reference Kasuya teaches a motor as the rotating component, the “wherein the rotating component is one of an axle, e-machine, hydraulic pump” of claim 1 and the “rotating component is the axle” of Claim 30 becomes alternative and optional, and thus the features of claim 30 are not required by the claims.  Therefore, Kasuya reads on the claim since it teaches one of the alternatives for the rotating component. 

Claims 10-12 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuya (US2010/0205959A1, as previously cited) in view of England (US2010/0147254A1, as previously cited) in view of Adamson (US2018/0231329A1, as previously cited).
Re Claim 10. Kasuya teaches the refrigerant path (Figure 1) but fails to specifically teach a separator positioned in the first refrigerant path between the condenser and the pump and configured to separate the refrigerant in vapor form from the refrigerant in liquid form to permit the refrigerant in liquid form to flow through the pump, wherein the separator is positioned immediately upstream the pump. 
However, Adamson teaches a separator (180) positioned in the first refrigerant path between the condenser (130) and the pump (110) and configured to separate the refrigerant in vapor form from the refrigerant in liquid form to permit the refrigerant in liquid form to flow through the pump (Figure 1; Paragraphs 20-22); wherein the separator is positioned immediately upstream the pump (Paragraph 22 teaches “while the rotary separator 180 may be a standalone component, in various embodiments the rotary separator 180 may be coupled to or may be a component of the accumulator 140”.  In the embodiment in which the rotary separator 180 is an integral assembly with the accumulator 140, the separator/accumulator assembly would be immediately upstream of the pump 110 as seen in Figure 1).  When Adamson is combined with Kasuya, the downstream separator 180 of Adamson would also be located downstream of Kasuya’s condenser 16, thereby placing the separator between the condenser and pump of Kasuya. 
Therefore, in view of Adamson’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a separator to the refrigerant path of Kasuya in order to ensure liquid refrigerant is supplied to the pump, thereby preventing damage to the pump.  
Re Claim 11. Kasuya as modified by Adamson teach a reverse refrigerant path (top path from rotary separator 180 to condenser 130 of Adamson in Figure 1) coupling the separator to the second refrigerant path, through the reverse refrigerant path flows the refrigerant in vapor form from the separator to the second refrigerant path, and a pressure of the refrigerant flowing through the reverse refrigerant path decreases or remains substantially the same (Kasuya Figure 1; Adamson Figure 1 illustrates no pump or pressure increasing devices in the condenser recirculation line.  Therefore, the pressure in the recirculation line of Adamson would remain substantially the same or decrease due to internal pressure losses; Paragraphs 20-22). 
Re Claim 12. Kasuya as modified by Adamson teach the reverse refrigerant path (Adamson Figure 1) but fails to explicitly teach a reverse flow control valve positioned in the reverse refrigerant path, wherein the reverse flow control valve is a check valve configured to reduce a pressure of refrigerant in the separator.  However, the Examiner takes Official Notice of the well-known use of check valves to control fluid flow in one direction, wherein one of ordinary skill in the art would recognize the benefit of a check valve in a recirculation line to prevent unintentional bypassing of the condenser through the recirculation line.  The use of check valves in fluid systems is well-established and understood.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a check valve to the reverse refrigerant flow path in order to ensure the refrigerant flows in the correct direction along the reverse refrigerant flow path, as is well understood in the art.  The examiner’s assertion of Official Notice of common knowledge or well-known in the art statement is taken to be admitted prior art because the applicant has failed to traverse the examiner’s previous assertion of official notice (See MPEP 2144.03(c)).
Re Claim 27. Kasuya as modified by Adamson teach the separator only receives the refrigerant from the condenser (Kasuya Figure 1; Adamson Figure 1 illustrates a direct connection between the condenser and the separator.  Therefore, all of the refrigerant that enters into the separator is from the condenser.).  
Re Claim 28.  Kasuya as modified by Adamson teach the refrigerant flows from the condenser to the separator, a ratio of the refrigerant in vapor form to the refrigerant in liquid form remains the same (Kasuya Figure 1; Adamson Figure 1 illustrates a direct connection between the condenser and the separator.  Therefore, the ratio of the refrigerant that enters into the separator is the same as the refrigerant leaving the condenser.).  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kasuya (US2010/0205959A1, as previously cited) in view of England (US2010/0147254A1, as previously cited) in view of Cho (US6293108B1, as previously cited).
Re Claim 31. Kasuya teaches the refrigerant path (Figure 1) but fails to specifically teach a separator positioned in the first refrigerant path between the condenser and the pump and configured to separate the refrigerant in vapor form from the refrigerant in liquid form to permit the refrigerant in liquid form to flow through the pump; and a reverse refrigerant path coupling the separator to the second refrigerant path, through the reverse refrigerant path flows the refrigerant in vapor form from the separator to the second refrigerant path; wherein the refrigerant from the separator is merged with the refrigerant from the evaporator before the refrigerant enters the condenser.  
However, Cho teaches a separator (52) positioned in the first refrigerant path (19) between the condenser (14) and the pump (12) and configured to separate the refrigerant in vapor form from the refrigerant in liquid form to permit the refrigerant in liquid form to flow through the pump; and a reverse refrigerant path (55) coupling the separator to the second refrigerant path (19), through the reverse refrigerant path flows the refrigerant in vapor form from the separator to the second refrigerant path; wherein the refrigerant from the separator is merged (at 50) with the refrigerant from the evaporator before the refrigerant enters the condenser (Figure 3; Column 6 lines 10-22).  When Cho is combined with Kasuya, the downstream separator 52 of Cho would also be located downstream of Kasuya’s condenser 16, thereby placing the separator between the condenser and pump of Kasuya. 
Therefore, in view of Cho’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a separator to the refrigerant path of Kasuya in order to ensure liquid refrigerant is supplied to the pump, thereby preventing damage to the pump.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a reverse refrigerant path around the condenser of Kasuya in order to increase the thermal efficiency of the system and reduce the work requirements of the pump (Cho Column 6 lines 40-46).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kasuya (US2010/0205959A1, as previously cited).
Re Claim 32.  Kasuya teaches a work vehicle (Paragraph 1 teaches use in a vehicle) comprising: 
two phase oil cooling system (2) (Coolant circuit 6 passes through an internal combustion engine, which comprises oil) comprising:
a condenser (16) configured to cool a refrigerant from vapor form to liquid form (Figure 1; Paragraphs 36, 38); 
an evaporator (10) configured to exchange heat between a first fluid (i.e. coolant) of the work vehicle and the refrigerant, thereby heating the refrigerant from liquid form to vapor form (Figure 1; Paragraph 33-36); 
a refrigerant path (9) comprising a first refrigerant path thermally coupling the condenser to the evaporator and a second refrigerant path thermally coupling the evaporator to the condenser, the refrigerant configured to flow through the refrigerant path (Figure 1; Paragraphs 36-39); and 
a pump (18) positioned in the first refrigerant path for pumping the refrigerant from the condenser to the evaporator, such that the evaporator is downstream of the pump and the condenser is downstream of the evaporator (Figure 1; Paragraphs 36-39);
an antifreeze pump (12) (Figure 1; Paragraph 33);
wherein the first fluid is a coolant (Paragraph 33-34), the evaporator is positioned outside the rotating component (engine 4) (Figure 1), the first fluid is in fluid communication with the evaporator and the heat exchanger via an antifreeze path (7) which couples the evaporator to the heat exchanger (Figure 1; Paragraphs 33-39), the antifreeze pump is positioned in the antifreeze paths and is configured to pump the antifreeze to the evaporator, such that the heat exchanger is downstream the evaporator and antifreeze pump is upstream the evaporator based on a flow direction of the antifreeze in the antifreeze path (Figure 1; Paragraph 33; Circuit 7 is a closed loop, wherein any component can be considered downstream of another component).  
While Kasuya teaches the first fluid is a coolant, Kasuya fails to specifically recite antifreeze.  However, examiner takes Official Notice that the use of antifreeze in coolant circuits of vehicles is well-known and documented in the art, wherein one of ordinary skill in the art would recognize the advantages of using antifreeze in a coolant circuit.  The examiner’s assertion of Official Notice of common knowledge or well-known in the art statement is taken to be admitted prior art because the applicant has failed to traverse the examiner’s previous assertion of official notice (See MPEP 2144.03(c)).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select antifreeze in the coolant circuit to prevent freezing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kasuya (US2010/0205959A1, as previously cited) in view of Cho (US6293108B1, as previously cited).
Re Claim 33.  Kasuya teaches a work vehicle (Paragraph 1 teaches use in a vehicle) comprising: 
two phase oil cooling system (2) (Coolant circuit 6 passes through an internal combustion engine, which comprises oil) comprising:
a condenser (16) configured to cool a refrigerant from vapor form to liquid form (Figure 1; Paragraphs 36, 38); 
an evaporator (10) configured to exchange heat between a first fluid (i.e. coolant) of the work vehicle and the refrigerant, thereby heating the refrigerant from liquid form to vapor form (Figure 1; Paragraph 33-36); 
a refrigerant path (9) comprising a first refrigerant path thermally coupling the condenser to the evaporator and a second refrigerant path thermally coupling the evaporator to the condenser, the refrigerant configured to flow through the refrigerant path (Figure 1; Paragraphs 36-39); and 
a pump (18) positioned in the first refrigerant path for pumping the refrigerant from the condenser to the evaporator, such that the evaporator is downstream of the pump and the condenser is downstream of the evaporator (Figure 1; Paragraphs 36-39).
Kasuya fails to specifically teach a separator positioned in the first refrigerant path between the condenser and the pump and configured to separate the refrigerant in vapor form from the refrigerant in liquid form to permit the refrigerant in liquid form to flow through the pump; and a reverse refrigerant path coupling the separator to the second refrigerant path, through the reverse refrigerant path flows the refrigerant in vapor form from the separator to the second refrigerant path; wherein the refrigerant from the separator is merged with the refrigerant from the evaporator before the refrigerant enters the condenser.
However, Cho teaches a separator (52) positioned in the first refrigerant path (19) between the condenser (14) and the pump (12) and configured to separate the refrigerant in vapor form from the refrigerant in liquid form to permit the refrigerant in liquid form to flow through the pump; and a reverse refrigerant path (55) coupling the separator to the second refrigerant path (19), through the reverse refrigerant path flows the refrigerant in vapor form from the separator to the second refrigerant path; wherein the refrigerant from the separator is merged (at 50) with the refrigerant from the evaporator before the refrigerant enters the condenser (Figure 3; Column 6 lines 10-22).  When Cho is combined with Kasuya, the downstream separator 52 of Cho would also be located downstream of Kasuya’s condenser 16, thereby placing the separator between the condenser and pump of Kasuya. 
Therefore, in view of Cho’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a separator to the refrigerant path of Kasuya in order to ensure liquid refrigerant is supplied to the pump, thereby preventing damage to the pump.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a reverse refrigerant path around the condenser of Kasuya in order to increase the thermal efficiency of the system and reduce the work requirements of the pump (Cho Column 6 lines 40-46).

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 9 of the reply that the engine of Kasuya is not a motor and thus cannot be considered the rotating component.  A motor is defined as “one that imparts motion” or “any of various power units that develop energy or impart motion: such as a: a small compact engine, b: internal combustion engine” (see Merriam Webster dictionary).  Therefore, the engine of Kasuya is properly interpreted as a motor and as the rotating component.  Similarly, the engine of England is properly interpreted as the rotating component being a motor.  Therefore, the applicants’ arguments are not persuasive.
Applicant argues on page 10 of the reply that England fails to teach the new limitation of the rotating component is an axle.  Examiner notes that the limitations of claim 30 are not required by the claims, as claim 30 is directly related to an alternative and optional feature of claim 1. Since the reference Kasuya teaches a motor as the rotating component, the “wherein the rotating component is one of an axle, e-machine, hydraulic pump” of claim 1 and the “rotating component is the axle” of Claim 30 becomes alternative and optional, and thus the features of claim 30 are not required by the claims.  Accordingly, Kasuya reads on the claim since it teaches one of the alternatives for the rotating component. Therefore, the applicants’ argument is not persuasive.
Applicant argues on page 10-11 of the reply that Kasuya fails to teach the amended limitation of “the heat exchanger is downstream the evaporator and antifreeze pump is upstream the evaporator based on a flow direction of the antifreeze in the antifreeze path”.  Applicant uses the flow diagram below to argue their point:
“Claim 23: antifreeze pump → evaporator → heat exchanger 
Kasuya (FIG. 1): water pump 12 → heat exchanger of engine 4 → evaporator”.
	However, this interpretation is inaccurate of the actual claim language.  The proper interpretation is:
“Claim 23: 	Evaporator → heat exchanger 
antifreeze pump → evaporator”
The claim language as drafted does not properly connect the three elements into a single definable flow path.  Similar arguments and responses apply to new claim 31.  Therefore, the applicants’ arguments are not persuasive.
Applicant argues on page 11 of the reply that Adamson fails to teach “the separator is immediately upstream of the pump”.  Paragraph 22 of Adamson teaches “while the rotary separator 180 may be a standalone component, in various embodiments the rotary separator 180 may be coupled to or may be a component of the accumulator 140”.  In the embodiment in which the rotary separator 180 is an integral assembly with the accumulator 140, the separator/accumulator assembly would be immediately upstream of the pump 110 as seen in Figure 1 of Adamson.  Therefore, the applicants’ arguments are not persuasive.
Applicant argues on page 11 of the reply that the prior art fails to teach “the refrigerant from the separator is merged with the refrigerant from the evaporator before the refrigerant enters the condenser”.  This argument is moot in view of the new grounds of rejection based on Cho, as necessitated by the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763